Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
There is substantial evidence in the record to support the finding that petitioner was guilty of possessing a weapon. The misbehavior report, which was written by the correction officer who found the instrument, states that the weapon was found in one of petitioner’s shoes in his cell. The fact that the weapon was found in his cell gives rise to an inference of impropriety even where others may have had access to his cell. Petitioner’s denials merely raised issues of credibility for the Hearing Officer to resolve. In addition, even accepting that petitioner’s procedural arguments were preserved for our review, they have been reviewed and rejected as unpersuasive.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.